UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 96-1559



GLORIA SHELTON,

                                            Plaintiff - Appellant,

         versus


CARL T. JULIO; MARYLAND APARTMENT SERVICES,
INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
96-606-S)


Submitted:   July 10, 1997                 Decided:   July 22, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gloria Shelton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on her civil complaint. We have reviewed the record and the

district court's opinion and find no reversible error. According-

ly, we deny leave to proceed in forma pauperis and dismiss the

appeal on the reasoning of the district court. Shelton v. Julio,
No. CA-96-606-S (D. Md. Mar. 4, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                        DISMISSED




                                2